We agree with the learned Special Term that the appellant was in default; nevertheless, as a matter of discretion, the order is reversed and the motion granted upon condition that defendant, within five days after entry of the order of reversal, file a bond conditioned for the payment of the judgment, with interest and costs, in the event of its affirmance, and bring the case on for argument at the January, 1923, term of this court; otherwise, the order is affirmed, with ten dollars costs and disbursements. Rich, Jayeox, Manning, Kelby and Young, JJ., concur.